Case 1:19-cv-02381-LTB-MEH Document 89-4 Filed 04/20/20 USDC Colorado Page 1 of 2




   From: walter Charnoff <wcharnoff@icloud.com>
   Date: June 24, 2016 at 9:40:23 PM MDT
   To: w David Hinkelman <davidhinkelman@icloud.com>
   Cc: Wally Charnoff <wally@rentrange.com>
   Subject: Re: The 1st or 2nd of July

   Dave

   Let's do the first. Name the time. We can meet for lunch if you want.

   Wally

   Wally Charnoff | CEO of RentRange Data Services
   wally@rentrange.com
   P: +1 303 517 9550

   RentRange™
   11030 Circle Point Road, Suite 250
   Westminster, CO 80020
   www.rentrange.com

   On Jun 24, 2016, at 1:10 PM, w David Hinkelman <davidhinkelman@icloud.com> wrote:

           Wally,

           As of now we arrive late on June 30th and have a family wedding. Nancy and I can meet
           with you the 1st second or 3rd. Friday the 1st will have to be no later than early
           afternoon since the wedding is at 4pm.

           Nancy will prepare a presentation with full range of Harold’s work but also with some
           other artists she now works with their representation that she thinks you will like.

           Please confirm a time and date so that we can lock it in.
                                                                                     EXHIBIT 3
                                                       1
Case 1:19-cv-02381-LTB-MEH Document 89-4 Filed 04/20/20 USDC Colorado Page 2 of 2


         Look forward to seeing you.

         Thanks,

         Dave




                                        2
